Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 27 April 2020 were filed prior to the mailing date of this office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Terminal Disclaimer
The terminal disclaimer filed on 08 July 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application Number 16/347,873 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given during the interview dated 22 August 2022 by Applicant’s Attorney Donald Studebaker.

The application has been amended as follows: 
	1. (Currently Amended) A part verification system for a part supply unit where a plurality of tape feeders are arranged, the part verification system being provided for determining whether or not a tape for supplying parts mounted on the tape feeder is appropriate, the part verification system comprising: 
sensors provided to the plurality of tape feeders, the sensors being configured to detect tapes, respectively; 
a reader configured to read identification information of an accommodated part from a recorder which records the identification information and is provided to a tape or a reel around which the tape is wound; 
a memory connected to a memory part configured to store part verification information correlating set position information which is information on a set position of the tape feeders in the part supply unit with the identification information; 
a part verification processing system having an arithmetic processing part performs part verification processing operations and determines  verification processing system 
a tape monitor configured to perform tape detection processing for determining that the tape is mounted on the tape feeder without reading of identification information using the reader based on the output from the sensor 
a timer configured to count a time which is set preliminarily as a time period within which the tape is mountable and is remountable on the tape feeder in synchronism with reading of the identification information using the reader; and 
a notifier configured to notify so as to request the reading of the identification information relating to the tape from the recorder when the tape monitor determines that the tape is mounted on the tape feeder.  

2. (Currently Amended) The part verification system according to claim 1, 
wherein the part verification processing system 

4. (Currently Amended) The part verification system according to claim 2, wherein the part verification processing system updating when a total number of tapes detected by the second detection processing is increased by 1 or more compared to a total number of the tapes detected in the first detection processing.

7. (Currently Amended) The part verification system according to claim 3, wherein the part verification processing system one or more compared to a total number of the tapes detected in the first detection processing.


Reasons for Allowance
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
The amendments filed on 08 July 2022 invoke 35 USC §112 indefinite rejection because of the amended limitation in claim 1, lines 20-23 “a tape monitor configured to perform tape detection processing for determining that the tape is mounted on the tape feeder without reading of identification information using the reader based on the output from the sensor and the tape presence or absence information;” because lines 23 recites “without….based on the output from the sensor and tape presence or absence information”. However, “the tape presence or absence” information is based on reading the identification information using a reader as recited in  lines 13-19 “a part verifier for determining, when the identification information of the tape is read using the reader, whether or not the tape is actually mounted on the tape feeder at the set position corresponding to the identification information based on the identification information, the part verification information and an output from the sensor, to perform verification updating processing, that is, updating tape presence or absence information at the set position when the part verifier determines that the tape is mounted on the tape feeder at the set position;” Therefore, claim 1 has been further amended to remove this ambiguity in the examiner’s amendment. 
The applicant’s amendments filed on 08 July 2022 along with the examiner’s amendment would overcome the claim rejections based on 35 USC §112, 35 USC §102 and 35 USC §103.

Regarding claim 1, the prior art does not disclose or suggest, in combination with all other claim limitations and the allowable feature being:
a part verification system for determining whether a tape for supplying parts mounted on a tape feeder is appropriate in which, a tape monitor configured to perform tape detection processing for determining that the tape is mounted on the tape feeder without reading of identification information using the reader based on the output from the sensor; a timer configured to count a time which is set preliminarily as a time period within which the tape is mountable and is remountable on the tape feeder in synchronism with reading of the identification information using the reader. 

Prior art of record Shimizu (US 20150212503) teaches a component verification system in Figs. 5 to 10 including an identification reader (Fig. 5) a memory (feeder storage unit 36), a part verifier (component verifying unit 34), a tape monitor (sensors S1 to S3) and a notifier (display unit 15, Fig. 6A). However, Shimizu fails to teach a timer configured to count a time period within which the tape is mountable and is remountable on the tape feeder in synchronism with reading of the identification information using the reader. 
Prior art of record Yanagida (US 20150189801) teaches a component supply unit including a tape cutter for a component mounter in which a control unit (79) controls the device to drive a DC motor (17) by a prescribed time with a timer (45) when the first tape detection sensor (25) detects the forward end of the storage tape.  Prior art of record Kawaguchi (US 20150083845) teaches component supply part having a plurality of tape feeders arranged in a component feed section includes a feeder storage part (23b, Fig. 8) which stores information a display part (Figs. 9A to 9C) which displays setting information, and an operation input part having a function as a display the setting information. However, Yanagida or Kawaguchi does not teach a reader or reading a tape identification code or a part verifier based on identification information on the tape.
Therefore, claim 1 is allowed and claims 2-15 are allowed as they inherit all the limitations of claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE K ABRAHAM whose telephone number is (571)270-1087. The examiner can normally be reached Monday-Friday 8:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER VO can be reached on (571) 272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSE K ABRAHAM/Examiner, Art Unit 3729                                                                                                                                                                                                        
/PETER DUNGBA VO/Supervisory Patent Examiner of Art Unit 3729